                      1   DENNIS M. PRINCE, ESQ.
                          Nevada Bar No. 5092
                      2   PRINCE LAW GROUP
                          8816 Spanish Ridge Ave.
                      3   Las Vegas, Nevada 89148
                          Tel.: 702-534-7600
                      4
                          Fax: 702-534-7601
                      5   Email: dprince@thedplg.com
                          Attorneys for Plaintiffs
                      6
                                                         UNITED STATES DISTRICT COURT
                      7                                       DISTRICT OF NEVADA
                      8   DANA ANDREW, as Legal Guardian of                )
                          RYAN T. PRETNER, and RYAN T. PRETNER,            )
                      9   individually,                                    )           CASE NO.: 2:12-cv-00978-APG-PAL
                  10                                                       )
                                               Plaintiffs,                 )
                  11                                                       )
                          vs.                                              )
                  12                                                       )
                          CENTURY SURETY COMPANY, a foreign                )
                  13      Corporation; MEADOWBROOK INSURANCE               )           STIPULATION AND ORDER
                          GROUP, a foreign corporation; and DOES I through )           TO EXTEND DEADLINE TO FILE
                  14      X, inclusive,                                    )           MOTIONS FOR
                                                                           )           RECONSIDERATION
                  15
                                               Defendants.                 )
                  16      ____________________________________________)

                  17             IT IS HEREBY STIPULATED AND AGREED between Plaintiffs DANA ANDREW, as
                  18      legal guardian on behalf of Ryan T. Pretner, and RYAN T. PRETNER, through their counsel of

                  19      record, Dennis M. Prince, Esq. and Kevin T. Strong, Esq. of PRINCE LAW GROUP, and Defendant

                  20      CENTURY SURETY COMPANY, through its counsel of record, Maria Louise Cousineau, Esq. of

                  21      COZEN O’CONNOR; J. Ric Gass, Esq., David J. Turek, Esq., and Stephen T. Trigg, Esq. of GASS
                          WEBER MULLINS LLC; and Martin J. Kravitz, Esq. of CHRISTIAN, KRAVITZ, DICHTER,
                  22
                          JOHNSON & SLUGA, LLC, that the deadline for the parties to file their respective motions for
                  23
                          reconsideration shall be continued from July 1, 2019 to July 17, 2019. The current deadline for the
                  24
                          parties to file their respective motions for reconsideration is July 1, 2019, which the Court set in its
                  25
                          May 31, 2019 Scheduling Order (ECF No. 280).
                  26
                                 The primary purpose for the parties’ requested stipulation is that lead counsel for Plaintiffs,
                  27
                          Dennis M. Prince, Esq., devoted substantial time and resources in June to establish his new law
                  28
  Prince Law Group
 8816 Spanish Ridge
Las Vegas, NV 89148
                                                                             1
                      1   practice. While Mr. Prince continues to transition several cases from his previous law office to his

                      2   new law office, this process is nearly complete. Additionally, Kevin T. Strong, Esq., who is also

                      3   counsel for Plaintiffs, took an extended period away from the office during June to celebrate his

                      4   wedding, which took place on June 15, 2019 and honeymoon, which took place the week thereafter.

                      5   Counsel for Defendant Century Surety Company has graciously agreed to a sixteen (16) day extension
                          through and until July 17, 2019 for the parties to file their respective motions for reconsideration.
                      6
                          This is the first extension requested in connection with the motions for reconsideration.
                      7
                                 Considering these circumstances and pending the Court’s approval, the parties respectfully
                      8
                          request this Court to approve the foregoing stipulation.
                      9
                          DATED this 28th day of June, 2019.                    DATED this 28th day of June, 2019.
                  10
                          PRINCE LAW GROUP                                      GASS WEBER MULLINS
                  11

                  12       /s/ Dennis M. Prince                                  /s/ David J. Turek
                  13      DENNIS M. PRINCE, ESQ.                                DAVID J. TUREK, ESQ. (Pro Hac Vice)
                          Nevada Bar No. 5092                                   STEPHEN T. TRIGG, ESQ. (Pro Hac Vice)
                  14      8816 Spanish Ridge Ave.                               RIC GASS, ESQ. (Pro Hac Vice)
                          Las Vegas, NV 89148                                   241 North Broadway, Suite 300
                  15      Attorneys for Plaintiffs                              Milwaukee, WI 53202
                  16                                                            KRAVITZ, SCHNITZER & JOHNSON
                  17                                                            MARTIN J. KRAVITZ, ESQ.
                                                                                Nevada Bar No. 0083
                  18                                                            8985 S. Eastern Ave., Suite 200
                                                                                Las Vegas, NV 89123
                  19
                                                                                COZEN O’CONNOR
                  20                                                            MARIA LOUISE COUSINEAU(Pro Hac Vice)
                  21                                                            601 S. Figueroa Street, Suite 3700
                                                                                Los Angeles, CA 90017
                  22
                                                                                Attorneys for Defendant
                  23
                                                                        ORDER
                  24

                  25             IT IS SO ORDERED.

                  26             DATED  this _____
                                 Dated: July       day of ____________, 2019.
                                             8, 2019.

                  27
                                                                ______________________________________
                  28
                                                                UNITED STATES DISTRICT COURT JUDGE
  Prince Law Group
 8816 Spanish Ridge
Las Vegas, NV 89148
                                                                            2
